Title: Joseph C. Cabell to James Madison, 16 November 1828
From: Cabell, Joseph C.
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Edgewood.
                                
                                16 Nov. 1828.
                            
                        
                        
                        Your favor of the 30th ult has reached me in safety by a late mail; and I seize the earliest opportunity to
                            convey to you the assurance of my heartfelt gratitude for the increased obligations conferred upon me. Your last letter,
                            on the policy of the Tariff, is a happy sequel to your First, on the Right of Congress to adopt the measure; and both
                            together, make up a body of doctrine, which will correct the phrensy in the public mind, and I have no doubt will be duly
                            appreciated by all the discreet & sober part of the nation. For myself, for my friends & for my country, I
                            return you, my best acknowledgments. The only regret I feel on the occasion is, that these papers should not have appeared
                            sooner. They would have prevented extensive imposition on the people. But they will still come in time to render vast
                            service. I will take them with me to Richmond, and confer with some of my friends, as to the most expedient time to lay
                            them before the public. I shall leave home later than usual, but in time to get in by the first day, or a very early day,
                            of the session. I am, dear Sir, very respectfully & truly yours
                        
                        
                            
                                Joseph C. Cabell
                            
                        
                    